Citation Nr: 1440368	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the Veteran's service-connected acquired psychiatric disability, to include depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's June 2011 substantive appeal he requested a Travel Board hearing.  The Veteran accepted a February 2014 videoconference hearing with the undersigned Veterans Law Judge in lieu of the Travel Board hearing.  A transcript of the February 2014 hearing is associated with the claims file.

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The issues of entitlement to an evaluation in excess of 10 percent for tinnitus on an extraschedular basis and entitlement to an evaluation in excess of 20 percent for bilateral hearing loss have been raised by the record, as noted in the February 2014 hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

However, in light of the decision below, the Veteran or his attorney may wish to withdraw all new claims (in writing, please). 

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's acquired psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as frequent panic attacks, severe depression affecting the ability to function independently, appropriately and effectively, irritability, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's acquired psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of post-service treatment records shows continuous treatment for acquired psychiatric disabilities including depression and PTSD.  VA treatment notes of record dated between 2008 and 2013 show GAF scores ranging from 39 in November 2013 to 58 in December 2012, with the majority of the GAF scores ranging from 40 to 48.

The Veteran also submitted statements of his private treatment provider, Dr. D.L.-T.  Dr. D.L.-T. noted in May 2008 that the Veteran has chronic low level depression manifested by insomnia, tiredness, low energy and irritability.  She also noted that his chronic condition does not appear to have permanent, negative impact on his lifestyle, but does prevent him from functioning fully in several areas of his life.

In October 2008, the Veteran was afforded a VA acquired psychiatric disabilities examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported symptoms including insomnia, low energy, feeling frequently frustrated, angry and dysphoric.  He also reported that he had been unemployed for 2 to 5 years, which he noted was partially due to depression/poor concentration.

Upon mental examination, the examiner noted that the Veteran was casually dressed, his attitude was cooperative and irritable, and his affect was constricted.  His mood was agitated and dysphoric.  He was oriented to person, time and place, and his thought process was unremarkable.  He did not display inappropriate behavior.  He reported no hallucinations, or homicidal or suicidal thoughts.  He had poor impulse control and was at times irritable and short-tempered.  The examiner noted he was able to maintain minimum personal hygiene.  His memory was normal.  The examiner diagnosed depression with a GAF of 54.  

She noted that there was "total occupational and social impairment due to mental disorder signs and symptoms."  She noted that the Veteran reported "he is not able to focus and concentrate due to persistent tinnitus and as well as chronic fatigue an[d] depressed mood."  As a result of his inability to sleep, "he has low energy and spends most of the day at home with little energy to do much else."

In September 2009, Dr. D.L.-T. noted that the Veteran experienced chronic depression manifested by sleep disturbance, tiredness, low energy and irritability related to tinnitus.  She noted that his chronic condition "has been having significant negative impact on his lifestyle and does prevent him from functioning fully in several areas of his life."  She also noted that he was attempting to find relief to improve his medical condition but has become "discouraged and frustrated" by the lack of improvement.

In October 2009, the Veteran was afforded another VA acquired psychiatric disabilities examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported sleep problems including difficulty falling and sleep and waking during the night at least 5 nights a week.  He reported his tinnitus kept him up at night.  He had severe depression daily, which has become worse.  He reported severe panic attacks occurring 3 times per week for the past year which were increasing in severity.  He reported low ambition.  He also reported that he had not worked in 2 to 5 years because of his physical problems of the back and foot, his tinnitus and depression.  He reported his tinnitus interfered with his concentration, mood and sleep.  He noted his irritability caused him to have problems with others in a work situation.

On mental status examination, the examiner noted that the Veteran was clean and casually dressed.  His speech was unremarkable, his attitude toward the examiner was cooperative and his affect was constricted.  His mood was depressed and "tired."  He was intact to person, time and place.  His thought process was unremarkable.  He reported no hallucinations or delusions.  He did not display inappropriate behavior, and did not report homicidal or suicidal thoughts.  He had fair impulse control and noted that his irritability interfered with his relationship with his girlfriend.  He was able to maintain minimal personal hygiene and had normal memory.  The examiner diagnosed depression with a GAF of 45.  She noted that the Veteran had dictated "an increase in symptoms of depression over the past year and also an increase in panic attacks in the past year.  Symptoms are most likely related to his tinnitus."  

The examiner noted that there was "total occupational and social impairment due to mental disorder signs and symptoms."  She noted:
	
Decreased concentration, irritability, energy problems, sleep problems, panic attacks would interfere with work.  Depressed mood due to tinnitus impacts work.  

In a June 2010 statement, Dr. D.L.-T. noted that the Veteran's mood disorder "has intensified" and he has presented with multiple other symptoms which qualified him for the new diagnosis of posttraumatic stress disorder (PTSD).  She noted that the presence of his mood disturbance, physical injuries, and chronic pain have rendered him "totally disabled."  She also noted that he was being treated for PTSD symptoms including anxiety, depression and nightmares.

In an April 2011 statement, Dr. D.L.-T. noted that the Veteran's depression "has intensified" over the last 6 months.  She noted that the presence of tinnitus, his mood disturbance, physical injuries and chronic pain have rendered him "totally disabled."  

In a November 2013 statement, Dr. D.L.-T. noted that the Veteran's emotional function coupled with his permanent physical injuries and pain as well as the presence of tinnitus render him "permanently disabled and unable to return to any type of sustainable employment."  She also noted that his symptoms include depression, anxiety, sleep disturbance, nightmares, loss of energy, lack of initiative, agitation and a generally poor quality of life.

In a February 2014 statement, Dr. D.L.-T. noted that the Veteran's distress had increased secondary to the sleep disturbance associated with his tinnitus.  He reported feeling "tired, fatigued, anxious and depressed."

In the February 2014 hearing, the Veteran testified that his tinnitus is "driving me crazy.  It's a constant buzzing . . . there's nothing they can do to control it."  He testified it was an effort to concentrate and keep on track and that it has gotten worse.  He testified that it keeps him up and night and that his "sleeping pattern has gotten so bad now that I get a couple hours' sleep and then I wake up and then I can't fall back to sleep because of the buzzing."  He testified that he gets "very nervous."  He testified that he has anxiety attacks every week and they are getting more frequent.  He also testified that the ringing in his ears brought back memories of his active duty service, which increases his anxiety.  He also testified that he does not sleep in the same room as his fiancé because he cannot fall asleep and that has caused problems with intimacy.  He testified that he gets between two to six hours of sleep a night.  On a bad day he would "sleep an hour and a half," which causes him to be increasingly irritable.  He testified that he has at least 20 bad days a month.  

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran has been assigned a 30 percent evaluation for an acquired psychiatric disability.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Based on the evidence of record, discussed above, the Board finds that an increased evaluation of 70 percent is warranted.  While the Veteran may not exhibit all of the signs and symptoms listed under the 70 degree evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has consistently been assigned GAF scores between 41 and 50, which indicates serious symptoms.  The Veteran's symptoms such as severe depression, severe panic attacks which are increasing in frequency, anxiety, severe sleep disturbance, disturbances of motivation and mood, impaired impulse control and difficulty in adapting to stressful situations and establishing and maintaining effective relationships, provides the overall disability picture that the Veteran has occupational and social impairment with deficiencies in most areas.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has, for example, consistently had GAF scores of 40 or below.  The Veteran has only had one notation of a GAF score of 39.  Further, the best medical evidence of record, overall, gives no indication that the Veteran has any symptoms that warrant an evaluation of 100 percent.

For example, VA treatment records, private treatment records and the VA examinations show that the Veteran does not have delusions or hallucinations, is intact to person, time and place, has unremarkable thought process and content, does not display obsessive or ritualistic behavior, does not have homicidal or suicidal thoughts and is able to maintain minimal personal hygiene, providing persuasive evidence against a 100 percent evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  Initially, the Veteran's symptoms may have been less severe and may warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether an extraschedular evaluation is warranted for an acquired psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on depression, anxiety, panic attacks, sleep disturbance, irritability, and the inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's acquired psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Without taking into consideration the Veteran's statements and problems, totally, the 70 percent finding could not be reached.

TDIU

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran has reported in his October 2008 and October 2009 VA examinations that he is unable to work due to his service-connected depression and tinnitus.  Therefore, the Board finds that a TDIU claim has been raised in this case.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for an acquired psychiatric disability, which, as noted above, is rated as 70 percent disabling beginning June 9, 2008; bilateral hearing loss, rated as noncompensable from August 7, 2006, 10 percent beginning August 23, 2007, and 20 percent beginning April 5, 2011; and tinnitus, rated as 10 percent disabling beginning August 7, 2006.  As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has consistently reported in his VA examinations that he is not employed generally due to service-connected disabilities, including an acquired psychiatric disability, tinnitus and hearing loss, and non-service-connected disabilities including chronic pain.  

The VA examiner has twice found the Veteran to have "total occupational and social impairment due to mental disability signs and symptoms."  The VA examiner has noted that the Veteran's tinnitus causes severe depression and sleep impairment, which decrease his ability to concentrate and accordingly he is unable to secure or maintain employment.  

Further, the Veteran's regular treatment provider has repeatedly noted that the Veteran is totally disabled and unable to maintain employment.  

The Board notes that there has been no further development, to include a VA examination to address the Veteran's claim for a TDIU.

The Board also notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

Accordingly, the Board will proceed with a determination, even though the Veteran was not afforded an additional VA examination. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed above, the Veteran's claim of entitlement to a TDIU is being granted in full.  Thus, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and the VA's duties to notify and assist have been satisfied concerning this appeal.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a September 2009 letter.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and statements of the Veteran and the Veteran's treatment provider.

The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with mental disorder examinations in October 2008 and October 2009.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and a complete mental status examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

The Board acknowledges that it has been approximately 5 since the Veteran's last VA examination.  However, the mere passage of time is not enough to require the Board to obtain a new VA examination.  The record does indicate that the Veteran's symptoms have worsened since October 2009.  

However, the Board finds that the Veteran's VA treatment records, dated though November 2013, his private treatment records, dated through February 2014, and his February 2014 testimony are sufficient to provide a complete disability picture and decide the claims on appeal.  Therefore, the Veteran does not require an additional VA examination.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      


ORDER

An initial evaluation of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


